Appeal from decree sustaining decision of the Industrial Accident Commission awarding claimant damages for an injury alleged to have been sustained by him on May 15, 1920, while employed by the Bates Manufacturing Company.
Two issues are involved, first, whether the claimant sustained an injury, and second, whether the employer or his agent had knowledge of the accident. Both are questions of fact. On both the Commissioner has found in favor of the claimant, and the record contains evidence upon which if deemed true the findings could be based. The question of credibility was for the Commissioner and his decision thereon was final. Appeal dismissed with costs. Decree of sitting Justice affirmed.